Citation Nr: 0627215	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  03-23 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to a higher initial rating for service-connected 
degenerative joint disease of the lumbar spine, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision by the RO in Cleveland, 
Ohio that granted service connection and a 20 percent rating 
for degenerative joint disease of the lumbar spine; the 
veteran appealed for a higher rating.  A videoconference 
hearing was held before the undersigned Veterans Law Judge in 
May 2006.  


FINDINGS OF FACT

Since the effective date of service connection, the 
appellant's service-connected degenerative joint disease of 
the lumbar spine has been manifested by no more than moderate 
limitation of motion of the lumbar spine and moderate 
lumbosacral strain.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a May 2005 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim for a higher rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's contentions, lay statements, his service medical 
records, private medical records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for a higher rating, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

The Veteran's Contentions

The veteran contends that his service-connected degenerative 
joint disease of the lumbar spine is more disabling than 
currently evaluated.  He also contends that his current 
degenerative disc disease of the lumbar spine is part of his 
service-connected low back disability.  In various statements 
he has essentially argued that he had a pre-service back 
disability which was aggravated by service, and that all of 
his current low back disabilities are related to service.

In this regard, the Board notes that the veteran has several 
low back disabilities, some of which are service-connected 
and some of which are not service-connected.  The use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
not permitted.  38 C.F.R. § 4.14 (2005).  The veteran's only 
service-connected low back disability is degenerative joint 
disease of the lumbar spine.  In Mittleider v. West, 11 Vet. 
App. 181 (1998), the United States Court of Appeals for 
Veterans Claims (Court) found that when it is not possible to 
separate the effects of the service-connected condition from 
a non-service-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition.


Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The RO has assigned a 20 percent rating for the veteran's 
service-connected degenerative joint disease of the lumbar 
spine, which was initially rated under Diagnostic Codes 5003 
and 5295.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010 (2005).

The rating schedule for evaluating spine disabilities changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are most favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date.  VAOPGCPREC 3-2000.

Under the old rating criteria, in effect prior to September 
26, 2003, limitation of motion of the lumbar spine is rated 
20 percent when moderate, and 40 percent when severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A 40 percent 
rating is the maximum available under Diagnostic Code 5292 
(2002).

Under the old rating criteria, in effect prior to September 
26, 2003, lumbosacral strain is rated 20 percent when there 
is muscle spasm on extreme forward flexion, and unilateral 
loss of lateral spine motion in the standing position.  It is 
rated 40 percent when severe, with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  A 40 percent rating is the 
maximum available under Diagnostic Code 5295 (2002).  

Under the new rating criteria, effective September 26, 2003, 
a 20 percent rating requires forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating requires favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  A 
50 percent rating requires unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242 (2005).

Factual Background

In a May 1966 pre-induction report of medical history, the 
veteran complained of recurrent back pain, and the examiner 
noted that the veteran had a history of back strain in 1960 
and occasional low back pain.  Service medical records from 
the veteran's August 1966 to August 1968 period of active 
duty reflect that in early September 1966, less than two 
weeks after entering military service, the veteran gave a 
history of a sore back of long duration.  A September 1966 X-
ray study of the lumbar spine showed a small spina bifida 
occulta of S1, and L5 was transitional. A subsequent 
September 1966 orthopedic note reflects that an X-ray study 
showed a spondylization of L5 with a grade I 
spondylolisthesis at L5 on S1.  After a clinical examination, 
the examiner opined that despite the X-ray findings, the 
veteran did not currently have any significant problems with 
his back.  In February 1968, the veteran was diagnosed with 
probable low back strain, after he complained of low back 
pain after lifting a pot.  In a June 1968 report of medical 
history, the veteran gave a history of back trouble.  The 
reviewing examiner noted that the veteran had a history of 
back trouble with no problem now, a bone deformity of the 
back, and had worn a back support.  On separation medical 
examination in June 1968, the veteran's back was listed as 
normal.

Post-service medical records are negative for treatment of a 
back disability until 1986.  Private medical records reflect 
that the veteran injured his back on April 7, 1986 while 
working, and suffered a herniated lumbar disc.  An April 1986 
private medical record from D. E. Gilles, MD, reflects that 
the veteran complained of severe back pain for the past week.  
He said he had a chronic low back pain which always resolved 
with conservative treatment, but had no radicular symptoms 
prior to the present time.  He said that two weeks ago, he 
changed a flat tire and then 
had increased back pain, with pain radiating down his left 
leg.  The diagnostic impression was L5 radiculopathy.  An 
April 1986 X-ray study of the lumbar spine shows minimal 
scattered degenerative changes with spur formation in the mid 
and lower lumbar areas with minimal narrowing of the 
lumbosacral space.  There were six lumbar vertebral bodies 
with spondylolysis at L6 with no spondylolisthesis, and no 
scoliosis.  There was very minimal anterior wedging of L1 and 
L2 related to old trauma.  A subsequent computed tomography 
scan performed in April 1986 reflects a herniated disc at L4-
5 to the left.

A May 1986 statement of services from a private chiropractor, 
J. D. Wilcoxon, reflects that he treated the veteran on five 
occasions in April 1986 and diagnosed him with an acute 
strain of the lumbar and lumbosacral iliac spine area.  The 
first treatment was on April 9, 1986.

An April 1993 private computed tomography scan of the lumbar 
spine notes a clinical history of severe degenerative disc 
disease with a ruptured disc seven years ago.  The diagnostic 
impression was multilevel severe degenerative changes, worse 
at L4-5 and L5-S1.  There was a left lateral disc protrusion 
containing gas at the 
L4-5 level, and a right L5 posterior facet synovial cyst 
containing air.  There were moderate to severe hypertrophic 
changes within the posterior facets ligamentum flavum.

By a letter dated in November 1994, a private orthopedic 
surgeon, R. F. Ostrum, MD, indicated that the veteran had 
severe degenerative arthritis at the L4-5 level and at the 
L5-S1 level.  He noted that his associate, Dr. Reinsel, felt 
that the veteran's L4 radiculopathy could be caused by the 
far left herniated disc at L4-5.  Dr. Ostrum stated, "I 
think there is no question that his arthritis pre-existed his 
injury of April 7, 1986, however it is my medical opinion 
that his arthritis was exacerbated by changing the truck tire 
in April of 1986.  Therefore I think this degenerative disc 
disease, exacerbation and herniated disc is a direct result 
and was caused by the accident of April 7, 1986."

Private medical records dated in September and October 2000 
from R. R. Crowell, MD reflect treatment for low back pain.  
A September 2000 treatment note reflects that the veteran had 
low back pain for the past ten years, and was regarded as 
having a disc herniation in 1986 caused by a work-related 
injury.  He was placed on bed rest for three months, and 
returned to work until November 1997, when he had a repeat 
injury.  The diagnostic impression was probable lumbar 
stenosis syndrome in association with spondylolysis.  An 
October 2000 treatment note reflects 
follow-up treatment after a magnetic resonance imaging (MRI) 
scan and electromyography.  He indicated that the 
electromyography showed a left L5 radiculopathy, and the MRI 
scan showed a variety of abnormalities related to lower 
lumbar disc degeneration.  He had a left-sided L3-4 disc 
herniation, mild spondylolisthesis at L5-S1 with spondylitic 
defects, and fairly severe bilateral L5 foraminal stenosis.  
He stated that the imaging showed three processes potentially 
affecting the veteran's neurologic symptoms:  bilateral L5 
foraminal stenosis related to spondylolisthesis and disc 
degeneration at L5-S1, lateral recess stenosis at L4-5, and 
disc herniation on the left at L3-4.  The diagnostic 
impression was probable L5 spinal stenosis and some degree of 
disc herniation.  He opined that the veteran's foraminal 
stenosis was probably the greatest contributing factor to his 
leg pain.

A December 2001 private medical record from G. C. McDowell, 
II, MD, reflects that the veteran had a history of lumbar 
radiculopathy.  The diagnoses were lumbar degenerative disc 
disease and history of lumbar disc replacement, improved 
after epidural steroid injection.

At a July 2002 VA examination, the veteran reported that he 
hurt his back during basic training, and his right leg went 
numb at that time.  He related that in 1986 he ruptured a 
spinal disc.  He also reported other injuries which had 
worsened his back pain, including a fracture of the right leg 
with shortening, and subsequently developed osteomyelitis in 
the right leg.  He currently complained of soreness and 
stiffness radiating to the left lower extremity.  

On examination, the veteran's right leg was shorter than the 
left.  On examination of the back, there were paralumbar 
muscle spasms with tenderness, especially over the lower 
lumbar spine.  Straight-leg raising was limited to 60 degrees 
with pain.  Range of motion and forward flexion was limited 
to 60 degrees with severe stiffness and pain in the lower 
back.  He could only do lateral flexion on the left side, as 
he recently had right shoulder surgery.  He was unable to 
move the right side and therefore could not be assessed on 
that side.  Left lateral flexion was performed to 30 degrees, 
and rotation was limited to 25 degrees with severe pain 
bilaterally.  Deep tendon reflexes were present, both sides 
were brisk, plantar reflexes were flexor bilaterally, and 
there was no sensory deficit.  There was no bladder or bowel 
dysfunction as a result of his spinal cord disease.  The 
examiner noted that he had reviewed the veteran's claims 
file.  The diagnosis was "Degenerative joint disease of the 
lumbar spine due to degenerative discs and spinal stenosis.  
This is likely connected with his service injury while he was 
in basic training."

By a letter dated in December 2003, Dr. Crowell stated that 
the veteran appeared to have had a service connected 
diagnosis of lumbar disc degeneration, and also had a lower 
extremity length inequality.  He indicated that the veteran 
had clear-cut structural abnormalities identified on imaging 
studies, and had nerve root compression causing leg pain and 
weakness.  He opined that the veteran's 20 percent disability 
rating seemed inappropriately low, but noted that he was not 
a disability evaluation specialist.

By a letter dated in June 2003, Dr. Wilcoxon, D.C. stated 
that he examined the veteran in January 2003 for complaints 
of pain in the lower lumbar spine and left lower extremity.  
He noted that the veteran reported injuring his back during 
basic training, and also reported other injuries which 
exacerbated his lumbar spine pain, including osteomyelitis of 
the right leg which caused shortening of that leg.  He noted 
that he was previously an associate of another chiropractor, 
Dr. Thomas, who treated the veteran from 1968 to 1987.  He 
said that records of such treatment had been lost.  Dr. 
Wilcoxon diagnosed moderate to marked lumbar spondylosis, L3-
L4 large posterior eccentric leftward disc herniation of the 
extrusion type with caudad migration "posteroleleftward," 
L5-S1 Grade I spondylolisthesis, mild to moderate bilateral 
exit foraminal narrowing, moderate facet arthropathy, shallow 
posterior mixed spondylitic protrusion at L4-5, eccentric 
leftward, mildly encroaching on the left ventral dural sac, 
and small L2-3 right inferior foraminal protrusion.  He 
opined that the veteran was unable to work due to 
disabilities of the lumbar spine and lower extremities.

At a February 2004 VA examination, the examiner noted that an 
X-ray study performed during military service showed a 
congenital structural abnormality of the L5-S1 area with a 
spondylolisthesis.  He summarized the veteran's medical 
history pertaining to his back and noted that the veteran 
reported a work-related injury to his back while working as a 
truck driver in 1986, when he was changing a truck tire which 
weighed about 80 to 100 pounds.  When the veteran stood erect 
with his shoes on, there were no abnormalities of the spine, 
and there were no abnormal curvatures of the spine.  On 
examination, range of motion of the low back was as follows:  
forward flexion from 0 to 70 degrees, extension from 0 to 10 
degrees, left and right lateral flexion from 0 to 30 degrees, 
and left and right lateral rotation was from 0 to 30 degrees.  
With repeated forward bending and extension of the 
lumbosacral spine his range of motion remained basically the 
same at 0 to 70 degrees.  There were no complaints of 
increasing pain, and no loss of range of motion.  There were 
no complaints of pain during range of motion testing of the 
lumbosacral spine.  There was no spasm noted prior to 
repeated forward bending and extension and none afterward.  
There was no objective evidence of painful motion, spasm, 
weakness or tenderness.  There was no local guarding or 
localized tenderness.  He had a normal gait when wearing 
shoes.  Straight leg raising was performed to 70 degrees on 
the right and to 80 degrees on the left.  He complained of 
hamstring tenderness bilaterally but did not complain of any 
back pain or other leg pain.  Straight-leg raising was 
performed to 90 degrees in a sitting position with no 
complaints of back or leg pain.  The diagnosis was low back 
pain due to degenerative joint disease and degenerative disc 
disease of the lumbosacral spine.

The examiner noted that the veteran had low back pain prior 
to service, and was treated for low back pain during service.  
The examiner indicated that structural abnormalities of the 
veteran's spine were noted early in his military career.  He 
observed that the veteran continued to have low back pain 
throughout his military service, but on separation, an 
examiner indicated that there was no problem now with respect 
to the back.  The VA examiner stated,

The injury to his back in 1986 was the 
onset of his radicular pain that was 
severe.  This was felt to be a new injury 
of a different type and is felt by this 
examiner to be unrelated to the back pain 
that he had during his military service 
which was an aggravation of the 
structural problem.  He had had similar 
problems with his back prior to his 
military service.  His back was mildly 
aggravated during his military service, 
but is felt to be unrelated to the severe 
problem that he currently has with his 
low back due to degenerative disc disease 
with disc herniation and radiculopathy.

A February 2004 VA X-ray study of the lumbosacral spine 
showed diffuse advanced degenerative disc disease at L2-3, 
L4-5 and L5-S1.  A March 2004 electromyography showed chronic 
left L5 radiculopathy.

By a letter dated in August 2004, Dr. Wilcoxon, D.C. noted 
that the veteran injured his back in 1966, and that he first 
met him in 1986.  He stated, "It is my professional opinion 
that [the veteran] suffered from degenerative disc disease of 
the lumbar spine that was present prior to his treatment at 
my office in 1986.  It is also my opinion that in all 
medical/chiropractic certainty that the condition of 
degenerative disc disease and herniated disc of the lumbar 
region with accompanying sciatica can be directly attributed 
to his original lumbar spine injury of September 1966."  In 
November 2004, Dr. Wilcoxon, D.C. noted that on examination 
in August 2004, the following ranges of motion were recorded 
using a dual inclinometer:  forward flexion to 48 degrees, 
extension to 16 degrees, right rotation to 22 degrees, left 
rotation to 20 degrees, right lateral flexion to 18 degrees 
and left lateral flexion to 20 degrees, all with severe pain.

A May 2005 private medical record from A. A. Mitchell, 
C.N.P., reflects that the veteran reported that he originally 
injured his lumbar spine during basic training in 1966, and 
that "At that time it was noted that he did have an injury 
to the L5-S1 region."

Analysis

Although the veteran contends that his current degenerative 
disc disease is related to military service, the Board finds 
that the weight of the evidence, including the November 1994 
medical opinion of Dr. Ostrum, and the opinion of the 
February 2004 VA examiner, demonstrates that the veteran 
incurred a herniated lumbar disc in a work-related injury 
several years after separation from service, and that his 
current degenerative disc disease is related to that injury 
and developed many years after service.  The contrary medical 
opinions of Dr. Wilcoxon, D.C. and A. Mitchell, C.N.P., 
appear to be based solely on the veteran's reported history, 
and do not mention the veteran's serious post-service work-
related back injury.  Moreover, although Dr. Wilcoxon opined 
that the veteran's degenerative disc disease was present 
prior to his treatment of the veteran in 1986, the Board 
notes that Dr. Wilcoxon first treated the veteran immediately 
following his work-related back injury in April 1986.  Hence, 
the Board finds that the veteran's only service-connected low 
back disability is degenerative joint disease of the lumbar 
spine, that he is not service-connected for degenerative disc 
disease, and that Diagnostic Codes 5293 (old) and 5243 (new), 
pertaining to intervertebral disc syndrome, are not for 
application.

The medical evidence includes VA examinations in 2002 and 
2004, and numerous private medical records.  After comparing 
the criteria of the old diagnostic codes to the evidence, and 
after comparing the criteria of the new diagnostic codes to 
the evidence, the Board finds that rating the veteran's low 
back disability under the old version of Diagnostic Codes 
5292 or 5295 would be to his advantage and provide him with a 
higher evaluation.  With regard to the new criteria, the 
veteran does not have favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less, and thus a higher rating may not 
be assigned under the new spine rating criteria.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5242 (2005).

Under the old rating criteria of Diagnostic Code 5292, the 
Board notes that on VA examination in July 2002, forward 
flexion was performed to 60 degrees with severe stiffness and 
pain in the lower back.  He could only do lateral flexion on 
the left side, as he recently had right shoulder surgery.  He 
was unable to move the right side and therefore could not be 
assessed on that side.  Left lateral flexion was performed to 
30 degrees, and rotation was limited to 25 degrees with 
severe pain bilaterally.  On VA examination in February 2004, 
forward flexion was performed to 70 degrees, extension to 10 
degrees, left and right lateral flexion to 30 degrees, and 
left and right lateral rotation was 30 degrees.  The Board 
finds that the degree of limitation of motion of the lumbar 
spine is no more than moderate (20 percent).  Even when the 
effects of pain are considered, severe limitation of motion, 
as required for a higher rating under this code, is not 
shown.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (functional impairment due to pain is to be 
considered).

A higher rating is also not warranted under the old rating 
criteria of Diagnostic Code 5295, as the medical evidence 
does not demonstrate that his service-connected low back 
disability is manifested by severe lumbosacral strain with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
Although the veteran has some of these symptoms, they have 
been medically linked to his non-service-connected 
degenerative disc disease.

The preponderance of the evidence is against the veteran's 
claim for a higher rating for degenerative joint disease of 
the lumbar spine.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Moreover, while there have been some day-to-day variations in 
impairment from the veteran's degenerative joint disease of 
the lumbar spine, it appears that it has been continuously 20 
percent disabling since the effective date of service 
connection.  Fenderson, supra.

ORDER

A higher rating for degenerative joint disease of the lumbar 
spine is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


